Case: 4:20-cv-00690-JAR Doc. #: 6 Filed: 05/26/20 Page: 1 of 5 PagelD #: 16

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

YIELD NATION, LLC,
AND
BENJAMIN BUCKWALTER,

Plaintiffs,
Cause No.
VS.

ADAM CLARK and

AMANDA CLARK

202 Waterford Crystal Drive
O'Fallon, MO 63366

AND

KEVIN SCHWERS and
AMELIA SCHWERS
1711 SW Abilene Road
Ankeny, IA 50023

ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee

Defendants.
PETITION FOR DAMAGES SLANDER

COMES NOW, Plaintiffs, YIELD NATION, LLC and BENJAMIN BUCKWALTER,
by and through counsel, Andrew H. Koor, and for their cause of action against
Defendants, ADAM CLARK, AMANDA CLARK, KEVIN SCHWERS AND AMELIA
SCHWERS, states to the Court as follows, to-wit:

1. That Plaintiff, YIELD NATION, LLC, is a duly formed limited liability
company in good standing in the State of Missouri, with its principal office located in St,.
Charles County, Missouri.

2. That at all times mentioned herein Plaintiff, BENJAMIN BUCKWALTER, is
a resident of the State of Missouri currently residing at 3109 Winghaven Pointe Drive,

O'Fallon, MO 63366.
Case: 4:20-cv-00690-JAR Doc. #: 6 Filed: 05/26/20 Page: 2 of 5 PagelD #: 17

3: That at all times mentioned herein Defendants, ADAM CLARK AND
AMANDA CLARK, are residents of the State of Missouri currently residing at 202
Waterford Crystal Drive, O’Fallon, MO 63366.

4. That at all times mentioned herein Defendants, KEVIN SCHWERS AND
AMELIA SCHWERS, are residents of the State of lowa currently residing at 1711 SW
Abilene Road, Ankeny, IA 50023.

5, That pursuant to Title 28, § 1391, venue for this cause of action is proper
in the United Stated District Court, Eastern District of Missouri.

6. That the Plaintiffs sell plant nutrition product’s through Yield Nation, LLC.

7. That the Defendants obtained a list of the Plaintiffs’ customers.

8. That since May 1, 2020, out of anger and intention to harm, the
Defendants have begun contacting the customers of the Plaintiffs and did maliciously
and in reckless disregard for the truth make false statements about the Plaintiffs that
include, but are not limited to:

a. That the Defendant's claimed they owned Nutriplant:

b. That the Plaintiff, BENJAMIN BUCKWALTER, was fired from
Nutriplant in October of 2019;

ic That the Defendants claimed they worked for Yield Nation, LLC;

d. That the Plaintiff, BENJAMIN BUCKWALTER, was fired from Yield
Nation in October of 2019;

e. That the Plaintiff, BENJAMIN BUCKWALTER, is a scam artist;

f. That the Plaintiff, BENJAMIN BUCKWALTER, is a drug addict;
Case: 4:20-cv-00690-JAR Doc.#: 6 Filed: 05/26/20 Page: 3 of 5 PagelD #: 18

g.

are false.

10.

are false.

11.

g. That the Defendants have claimed they were the owners or
employees of Nutriplant and that they were investigating the
Plaintiffs for selling untested products that will hurt the customer
crops;

h. That the products the Plaintiffs sell are missing proprietary
ingredients that make the product actually work;

i. That Yield Nation, LLC, products do not offer the same benefits of
Nutriplant;

Le That the Plaintiffs’ product will clog up sprayers;

k. That the product the Plaintiffs provided them was the wrong
product and that it was harmful;

L. That the Plaintiffs’ products are untested;

That the statements made by the Defendants to the Plaintiffs’ customers

Defendant’s are aware that their statements to the Plaintiffs’ customers

That Defendants deliberately made their false accusation in an effort to

subject Plaintiffs to public ridicule, scorn, dishonor, and embarrassment in the business

community given that their accusations indicated that Plaintiffs engaged in selling a

counterfeit product, an action regarded as a dangerous, dishonest, and underhanded

business practice.

12.

That the Defendants deliberately made their false statements in an effort

to cause Plaintiffs direct and substantial financial damage in that the obvious and

intended result of such accusations was the Plaintiffs’ loss of current and future

customers and a loss of reputation.
Case: 4:20-cv-00690-JAR Doc. #: 6 Filed: 05/26/20 Page: 4 of 5 PagelD #: 19

13. That as a direct result of the Defendants’ false statements to the Plaintiff's
customers, the Plaintiffs have suffered damage to their reputation, the Plaintiffs have
lost customers and have been forced to refund customers in the amount of One
Hundred Thousand Dollars ($100,000.00) as of this filing.

WHEREFORE, Plaintiffs pray for Judgment in their favor and against the
Defendant, in a sum to be determined at trial, and believed to be in excess of One
Hundred Thousand Dollars ($100,000.00), punitive damages, and for any and all other

relief this Court deems just and appropriate under the circumstances.

Benjamin Buckwalter, Plaintiff

Benjamin Buckwalter, member
Yield Nation, LLC

STATE OF MISSOURI )

) SS.
COUNTY OF ST. CHARLES )

Benjamin Buckwalter, of lawful age, being duly sworn on his oath, states that he
is the Plaintiff named in the above and foregoing Petition for Damages Slander, that he
has read same and that the statements contained therein are true according to his best

knowledge and belief. L

Benjamin Buckwalter, Plaintiff
Subscribed and sworn to before me this i\@ day of Moy , 2020

SRY Pig, LINDA CAULFIELD

2S houn “~My Commission Expires va Caule Ltul
Sei Meee IT February 27, 2024
03. SEAL oS St. Charles County

Dp Comrnission #2456342 Notary Public
Case: 4:20-cv-00690-JAR Doc. #: 6 Filed: 05/26/20 Page: 5 of 5 PagelD #: 20

STATE OF MISSOURI )

)SS. On this | \__ day of May , 2020,
COUNTY OF ST. CHARLES )

before me appeared Benjamin Buckwalter to me personally known, who, being by me
duly sworn, did say that he is a member of Yield Nation, LLC, a Limited Liability
Company of the State of Missouri, and that said instrument was signed on behalf of
said Limited Liability Company and said Benjamin Buckwalter acknowledged said
instrument to be the free act and deed of said Limited Liability Company.

b.. Jane is.

Benjamin Buckwalter, member
Yield Nation, LLC

 

Subscribed and sworn to before me this iy Se day of Mb , 2020.
hel Pig, LINDA CAULFIELD
fee My Commission Expires
cas NOTARY" February 27, 2024
x .. SEAL @= St. Charlas County Notary Public

“ADF” Commission #2456342

 

SUDDARTH & KOOR, LLC
ANDREW H. KOOR, #35384
Attorney for Plaintiffs

755 West Terra Lane
O'Fallon, MO 63366

(636) 240-7644

(636) 240-4644 - facsimile
akoor@suddarthandkoor.com
